Citation Nr: 1218799	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a B-12 deficiency. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service from October 2000 to February 2001 and September 2003 to January 2005. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama which denied entitlement to the benefit sought. 

The issues of service connection for anxiety disorder and posttraumatic stress disorder (PTSD) were part of the Veteran's appeal but have since been granted in a subsequent February 2009 rating decision and are therefore no longer on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In February 2006 a VA examination was conducted.  The examiner noted the Veteran was found to have a low B-12 level in May 2005 when he presented to the VA for care and that he is currently taking a monthly injection.  The examiner diagnosed a B-12 deficiency, but did not provide an opinion as to the etiology of the B-12 deficiency.  As such, the examination is incomplete and a remand for an opinion is needed.  Once VA undertakes to provide an examination, steps must be taken to provide an adequate one, or to explain why an adequate examination cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA treatment records associated with the claims folder include a July 2006 chart entry noting that pernicious anemia had been ruled out and an August 2007 inclusion of "[o]ther vitamin B-12 deficiency anemia" on an active problem list.  The last VA treatment records included in the claims folder and considered in the May 2009 supplemental statement of the case are dated in July 2008.  Thus, it is unclear whether the Veteran does have anemia.  

Records contained within Virtual VA, a database containing a paperless version of the Veteran's claims file, include VA treatment records dated in July and August 2011.  There appears to be a gap in VA treatment records from July 2008 to 2011; and no subsequent treatment records.  On remand, the RO should ask the Veteran to identify all treatment providers and obtain those records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who treated him for the B-12 deficiency since July 2008.  After securing the necessary release, the AMC/RO should records from any identified source and any VA treatment records.  Such records must either be printed and associated with the Veteran's claims folder, or uploaded into the Veteran's file contained in the Virtual VA system.  

2.  After completion of the foregoing, forward the claims folder to an appropriate physician to obtain a medical opinion as to the current nature and likely etiology of the Veteran's B-12 deficiency.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available to the examiner for review.  

Based on a review of the record, the examiner should (1) identify all manifestations of the B-12 deficiency and (2) offer an opinion as to whether it is at least as likely as not the B-12 deficiency incurred in or was caused by service.  

The examiner shall address the Veteran's March 2005 complaints to Dr. M.F., which include tiredness and fatigue, in the opinion. 

If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for that examination.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382   (2010). 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


